Citation Nr: 1204753	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-14 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to November 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a total rating.  When this case was previously before the Board in February 2009 and September 2010, it was remanded for additional development of the record.  Because the prior remand directives have, for the reasons discussed below, not been substantially complied with, this matter must be again remanded.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets additional delay in the adjudication of the Veteran's TDIU claim, additional development is required.

In the prior remands, the Board requested a VA examiner to render an opinion as to the Veteran's employability, without regard to age or non-service connected disabilities.  In January 2011, a VA examiner reported that the claims folder was reviewed and also rendered the following opinion:  "Considering the decreased range of motion the [V]eteran has of the right shoulder and left knee, the Veteran may be able to obtain employment in construction which is his usual occupation, but he would not be able to maintain gainful employment in construction.  He should be able to obtain and maintain gainful employment in a sedentary job including desk work even with his right shoulder disability, left knee disability, scar status post chest exploratory surgery, and right chest wall muscle injury."  It does not appear, however, that all relevant records were considered when rendering this opinion.  For instance, the October 2005 Medical Questionnaire completed by a nurse practitioner from the VA Medical Center in Charleston, South Carolina, shows the following opinion:  The Veteran is unable to grasp and handle objects on a frequent basis; is only able to bend and stoop one to two times in a work day; is rarely capable of lifting and carrying any weight; cannot sit for an eight-hour workday without pain and discomfort; cannot stand for an entire eight-hour workday; cannot walk for an entire eight-hour workday; cannot carry more than five pounds; cannot push or pull objects; cannot balance on uneven, narrow, slippery or moving surfaces; is limited by impairment of remembering instructions or data and understanding or following instructions.  There is no mention of this opinion in the 2011 VA examination report.  Under 38 C.F.R. § 3.159(c)(4), medical examination and opinion is to be based upon a review of the evidence of record.  In this case, a very pertinent piece of evidence seems to have been omitted from the VA examiner's review.  Because this evidence may impact the examiner's opinion that the Veteran is employable in a sedentary job including desk work, this matter must be remanded for additional comment by the examiner.

The Board also recognizes that the Veteran reported at his November 2008 Board videoconference hearing that he sought out Vocational Rehabilitation assistance.  The February 2009 Board remand did instruct the RO to obtain the Vocational Rehabilitation folder.  A copy of a March 2009 email within the claims folder shows that the Nashville RO, in an effort to assist the Columbia, South Carolina, RO, requested the Vocational Rehabilitation and Counseling folder or records.  According to a March 2009 Report of Contact in the claims folder, the Vocational Rehabilitation folder was received and added to the "existing C-FILE."  A review of the Veteran's voluminous claims folder, however, does not show that any such documents are in the claims folder and available for the Board's (or VA examiner's) review.  On remand, the RO or AMC must locate the missing Vocational Rehabilitation folder and associate it with the record.

Finally, a review of the VA treatment records in the claims folder reveals that the most recent treatment records are dated in April 2011 from the VA Medical Center (VAMC) in Charleston, South Carolina.  On remand, the RO/AMC should seek updated and potentially relevant records from this facility and associate them with the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain relevant treatment records from the VAMC in Charleston, South Carolina, dating since April 2011.

2.  Associate the Veteran's Vocational Rehabilitation records and folder with the claims folder.

3.  After the above development has been completed to the extent possible, return the completed claims folder to the January 2011 VA examiner, if possible.  If not, forward the claims folder to another appropriate VA examiner.  The examiner should, based upon a complete review of the claims folder, including in particular, the October 2005 nurse practitioner note discussed in the remand, above, provide an opinion as to whether these disabilities, without regard to age or any nonservice-connected disability, render the Veteran unable to obtain or retain gainful employment.  The Board recognizes that the examiner did concede that substantially gainful employment in construction work is not possible.  However, the examiner must consider the October 2005 statement in the determination as to whether substantially gainful employment in sedentary work is possible.  A rationale for the conclusion should be provided. 

4.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

